DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 

Following prior arts are considered pertinent to applicant's disclosure.
US 20190253622 A1 (hereinafter Van; this application claimed benefit of provisional-application 62630624, which is attached hereto)
US 20190191170 A1 (hereinafter Zhao)
US 20170336705 A1 (hereinafter Zhou)
WIEGAND T ET AL: "Overview of the H.264/AVC video coding standard", IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, INSTITUTE OF ELECTRICAL AND ELECTRONICS ENGINEERS, US, vol. 13, no. 7, 1 July 2003 (2003-07-01), pages 560-576 (hereinafter Wiegand),
US 20170353737 A1 (signaling or parsing one or more padding modes assigned to each padding area or region; para 13)
US 20170214937 A1 (wrap around padding for motion compensation; para 40; Figs10-11, dividing grids into blocks)
US 20190230368 A1 (wrap around padding for motion compensation; para 116, Figs.6-7).
HE et al, "AHG8: Geometry padding for 360 video coding", JVET-D0075, Joint Video Exploration Team (JVET) of ITU-SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4th Meeting: Chengdu, CN, Oct 15-21, 2016, 10 pages (repetitive and geometry padding ; section 2)
YASUGI, Yukinobu et al, "AGH12: Flexible Tile Partitioning", Document JVET-K0155-v1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29WG 11, 11th Meeting: Ljubljana, SI, 10-18 July 2018, 7 pages (partitioning with flexible size CTU, relevant to claims 15-16, 23-24 and 29)
SJOBERG R et al, "Flexible Tiles", 11. JVET Meeting, Jul 11-18, 2018, Ljubljana (The Joint Video Exploration Team of ISOMEC JTC1/SC29/WG11 and ITU-T SG.16), no. JVET-K0260-v2, Jul 14, 2018, 10 pages (partitioning with flexible sizes relevant to claims 15-16, 23-24 and 29)
WANG, Ye-Kui, et al, "WD 2 of ISO/IEC 23090-2 OMAF 2nd edition". INTERNATIONAL ORGANISATION FOR STANDARDISATIONORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WG11 CODING OF MOVING PICTURES AND AUDIO, SO/IEC JTC1/SC29/WG11 N17827-v1, July 2018, Ljubljana, Slovenia, 213 pages (OMAF/360 or omnidirectional video coding and signaling DASH, with different projections; Appendix. D)


Response to Remarks/Arguments

Applicant’s arguments with respect to claim rejection have been fully considered but are moot in view of the new grounds of rejection, in which new prior art has been used. As can be seen from the new analysis, new prior art Zhao teaches the argued limitations, i.e. first and second flag to indicates padding of first and second region. Fig. 6 of Zhao shows different location of padding for different region, i.e. independent/region based padding operation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 25-27, 30-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhao.
	
	
Regarding Claim 12. Van teaches a method for processing video information, comprising:
12. (Currently Amended) A method for processing video information, comprising:	receiving a first padding  [(video coder signal and video decoder may decode  one more syntax that specify whether padding is used and any features of the padding; para 41 provisional; edges of each  grid region {boxes of 3x2 grid in Fig.5A} are padded {para 37 provisional}; also see para 88-89 )]; 
receiving a second padding  [(video coder signal and video decoder may decode  one more syntax that specify whether padding is used and any features of the padding; para 41 provisional; edges of each  grid region {boxes of 3x2 grid in Fig.5A} are padded {para 37 provisional}; also see para 88-89; therefore multiple syntax for multiple regions )]; 
 performing the first padding operation on the first grid region edge of the first grid region based on the received  [(decoder receive the padding syntax {para 41} and apply padding accordingly {provisional para 101})] .  
 and 
performing the second padding operation on the second grid region edge of the second grid region based on the received second padding [(decoder receive the padding syntax {para 41} and apply padding accordingly {provisional para 101})] .  

Therefore the difference between claimed invention and Van is that Van use syntax instead of flag to indicate padding. However, flag is a common form of syntax/indicator used in the art, in the same/related field of endeavor, Zhao shows in this respect that a multiple flags (first and second) to indicated  [(para 71; para 43-44 & Fig.6] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because applying one encoding technique into another encoder would provide predictable result, without changing their respective function (please note both prior arts describing these information with regards to signaling of padding in encoding/decoding)
 
Van additionally teaches with respect to claim 13. The method of claim 12, wherein any of the first operation or the second padding operation comprises a repetitive padding or a geometry padding [(provisional para 37; padding operation based on projection geometry such as cube geometry; also see para 36-40; duplicated samples for padding teaches repetitive padding, as the sample is being repeated in the padding {para 35})] .  

Van in view of Zhao additionally teaches with respect to claim 14. The method of claim 12, wherein any of the first padding flag or the second padding flag is received in any of:	 a padding loop filter syntax, a parameter set, or a slice header [(Van provisional para 4, and 37)]. 

Regarding Claim 25: This claim is claiming the reverse procedure of claim 15, as would have been expected in an encoding/decoding setup, therefore this claim is obvious based on analysis of claim 12 and para 37 of Van.

Regarding Claims 26-27: Please see analysis of claims 13-14 and 25

Regarding Claims 30-31: Please see analysis of claims 25, 27 and note that such apparatus with transmitter is obvious [(Van provisional para 2)] 

Regarding Claims 33-34: Please see analysis of claims 12-13 and note that such apparatus with receiver is obvious [(Van provisional para 2)] 

Claims  21-22, 28, 32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhao in view of Zhou.

Regarding claims 21, 28, 32, 35:  Van in view of Zhao does not explicitly show wherein the first padding flag or the second padding flag indicates whether a horizontal wrap-around motion compensation is enabled or disabled, wherein the first padding operation or the second padding operation comprises the horizontal wrap-around motion compensation.

However, in the same/related field of endeavor, Zhou teaches wherein the first padding flag or the second padding flag indicates whether a horizontal wrap-around motion compensation is enabled or disabled, wherein the first padding operation or the second padding operation comprises the horizontal wrap-around motion compensation [(Zhou ; see 136;  please note the wraparound is still padding because it is putting the reference pixels outside the picture boundaries. “allow loading the reference block in a “wraparound” fashion when reference pixels are outside picture boundaries as opposed to padding with the closest picture boundary pixels defined in the current UMC” para 135-142)] .  

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because applying one encoding technique into another encoder would provide predictable result, without changing their respective function (please note all prior arts describing these information with regards to signaling of padding in encoding/decoding)


Zhou additionally teaches with respect to claim 22. T The method of claim 12, wherein the first padding flag or the second padding flag indicates that a vertical wrap-around motion compensation is enabled or disabled, wherein the first padding operation or the second padding operation comprises the vertical wrap-around motion compensation. [(Zhou; see 136; please note the wraparound is still padding because it is putting the reference pixels outside the picture boundaries. “allow loading the reference block in a “wraparound” fashion when reference pixels are outside picture boundaries as opposed to padding with the closest picture boundary pixels defined in the current UMC” para 135-142)] .  

Claims 15-16, 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhao in view of Wiegand.

Regarding Claims 15, 29: Van in view of Zhao does not explicitly show receiving a set of first parameters that defines a plurality of first grid regions comprising the frame for each first grid region, receiving a set of second parameters that defines a plurality of second grid regions, wherein the plurality of second grid regions partitions the respective first grid region: partitioning the frame into the plurality of first grid regions based on the set of first parameters: and partitioning each first grid region into the plurality of second grid regions -3-Applicant: Yong HE et al. Docket Ref.: 2018P00597WOUS based on the respective set of second parameters.  

However, in the same/related field of endeavor, Wiegand teaches 	 receiving a set of first parameters that defines a plurality of first grid regions comprising the frame for each first grid region (Page 565-566; section D and Figs. 6-7 different parameter/information sets regarding slice group/slice sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}), receiving a set of second parameters that defines a plurality of second grid regions, wherein the plurality of second grid regions partitions the respective first grid region(Page 565-566; section D and Figs. 6-7 different parameter/information sets regarding slice/macroblock sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}), : partitioning the frame into the plurality of first grid regions based on the set of first parameters: and partitioning each first grid region into the plurality of second grid regions -3-Applicant: Yong HE et al. Docket Ref.: 2018P00597WOUS based on the respective set of second parameters.  [(Page 565-566; section D and Figs. 6-7,; slice/slice group teaches first grid region and slice/macroblock teaches second group region different parameter/information sets regarding slice, slice group and macroblock are described to be sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}, )]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because applying one encoding technique into another encoder would provide predictable result.  

 
Wiegand additionally teaches regarding claim 16. The method claim 15, wherein the set of first parameters and the sets of second parameters are received in any of:	 a sequence parameter set, a picture parameter set, or a slice header.  [(Page 565-566; section D; different parameter/information sets regarding slice and macroblock are described to be sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}, )] 

Wiegand additionally teaches regarding claim 23. The method of claim 12, further comprising:	 receiving a set of first parameters that defines a plurality of first grid regions: receiving a set of second parameters that defines a plurality of second grid regions: partitioning the frame into the plurality of first grid regions based on the set of first parameters: and grouping the plurality of first grid regions into the plurality of second grid regions based on the set of second parameters.  [(See the analysis of claim 15)] 

Wiegand additionally teaches regarding claim 24. The method of claim 23, wherein each first grid region or each second grid region is different in size [(Wiegand Fig.6 and 7)] .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426